Citation Nr: 0835747	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

Entitlement to service connection for a head injury.

Entitlement to service connection for a psychiatric disorder 
claimed as manic depression secondary to a head injury.

Entitlement to service connection for a low back injury.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The record contains no evidence of a head injury or a low 
back disorder during service; no post-service medical or lay 
evidence of a head injury or low back disorder; and no 
evidence of a current head or back disorder is noted. 

2.  The veteran has a current psychiatric disorder, but there 
is no record of any complaints of or treatment for a 
psychiatric disorder during service or within the year 
thereafter, and no competent medical evidence which suggests 
that this disorder was incurred during active military 
service. 


CONCLUSIONS OF LAW

1.  A head injury was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  A psychiatric disorder claimed as manic depression 
secondary to a head injury was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303,  3.304, 
3.307, 3.309, 3.384 (2007).  

3.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Head and back injury

The veteran seeks service connection for a head injury and a 
low back injury.  He attributes the head injury to a fall in 
which he states he broke his neck.  He reports that he 
injured his back while changing a catalytic converter on a 
B52F Bomber.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as organic 
diseases of the nervous system and arthritis, may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a).  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from August 1962 to 
August 1966 contain no complaint of or treatment for any 
injury to the head or back.  A January 1964 examination only 
showed the veteran complaining of and being treated for 
"nasal obstruction."  The veteran reported two nasal 
injuries, one existing prior to service (EPTS) and another 
incurred during service.  The physician noted that the nasal 
septum was "slightly bowed to the right with its inferior 
aspects off the maxillary crest and toward the floor of the 
left nasal fossa."  He reported that this was not 
significant and further reported the nasopharynx, throat, and 
larynx as normal.  During the August 1966 separation 
examination he did not report any injuries to his head or 
back and denied significant medical or surgical history.

In a November 2006 Consent to Release Information form the 
veteran stated that he received treatment at [Name] Hospital 
in 1996 for broken bones.  In an attempt to obtain records 
from the facility, the RO noted that the assisted living 
facility (ALF) in which the veteran resides had no records of 
him being seen at [Name] Hospital.

The record contains no evidence of any complaints, diagnosis, 
or treatment for a head injury during service or within the 
year thereafter.  The record also contains no complaints, 
diagnosis, or treatment for a low back injury during service 
or of arthritis within the year thereafter.  In fact, the 
record contains no objective evidence of any post-service 
malady until private psychiatric treatment records dated in 
January 1996; nearly 30 years after the veteran's separation 
from service. 

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  While the veteran is competent to report that 
he injured his head and low back in service, he is not 
competent to provide a nexus between a current disability and 
an incident of service many years earlier.  Here, the medical 
evidence does not show that the veteran has a current head or 
back disorder, let alone any type of disorder that may be 
related to an incident decades earlier.  It follows that if 
there is no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed head and low back injury must be 
denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328. 

The Board notes that the veteran has not been accorded a 
compensation and pension (C&P) examination.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran does not have a current head or 
back disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  As both lay and 
medical evidence provides evidence against the claim, and in 
fact indicates that the veteran currently does not have a 
head or low back disorder, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
highly probative evidence against the veteran's claim 
outweighs the veteran's lay assertion of a nexus to service.  

II.  Psychiatric disorders

In addition to the foregoing, the veteran also seeks service 
connection for manic depression as secondary to a head 
injury.  STRs dating from August 1962 to August 1966 contain 
no report of or treatment for any psychiatric disorder; 
private treatment records dating from January 1996 to 
February 1998 show the veteran being treated for a "bipolar 
disorder."  In March 1996 the veteran stated that he was not 
depressed and that his depression was cured.  In September 
1996 the veteran denied being depressed.  The record does not 
contain a medical opinion by the physician as to etiology of 
the veteran's disorder nor a diagnosis for manic depression.  

VA treatment records dating from January 2007 to March 2007 
show the veteran being involuntarily admitted "after 
displaying bizarre and aggressive behavior at the ALF."  The 
record states that the veteran "has been progressively more 
psychotic, verbally aggressive and loud, refusing his 
medication, difficult to redirect, poor sleep."  The 
physician noted the veteran's refusal to answer intake 
questions but noted the veteran's 
"delusions/grandiose/paranoid" assertions.  On January 19, 
2007, the veteran was diagnosed with "schizoaffective 
disorder bipolar type" and was determined to be functioning 
with a global assessment of functioning score (GAF) of 35.  
GAF on January 22, 2007, was 30.  On March 13, 2007, the 
veteran was diagnosed with "296.60 (unspecified bipolar 
disorder I) and Tardive Dyskinesia" and a GAF of 55.  
Unfortunately, opinions as to etiology were not proffered.

While the record confirms that the veteran does have a 
current psychiatric disorder, the Board notes the absence of 
complaints or treatment for psychiatric disorder during 
service or within the year thereafter and the nearly 30 year 
period following separation during which the veteran did not 
complain of or seek psychiatric help.  Although private 
treatment records show a diagnosis of bipolar disorder in 
1996, a diagnosis made 30 years after service does not 
establish nexus.  This significant lapse of time is highly 
probative evidence against the veteran's claim of a nexus 
between a current psychiatric disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(the United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  The 
record also contains no competent medical evidence that 
attributes the veteran's current psychiatric disorder to 
service.  Based on the absence of complaint by the veteran 
and the absence of a medical opinion establishing nexus 
between a current psychiatric disorder and service, service 
connection for an acquired psychiatric disorder is denied.

There is also no evidence linking the veteran's current 
psychiatric disorder to a service related injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 C.F.R. 
§ 3.303(a) (to establish service connection for a disability, 
symptoms during service, or within a reasonable time 
thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
veteran's military service).  The veteran claims that his 
psychiatric disorder stems from a head injury incurred during 
service.  Having earlier determined that the veteran did not 
incur a head injury during service, any psychiatric disorder 
claimed to result from such injury must therefore be denied.

Additionally, the Board notes that a VA examination was not 
obtained with respect to the claim.  However, the Board finds 
that the evidence, discussed above, which indicates that 
while the veteran is currently diagnosed as having a 
psychiatric disorder, with no competent medical evidence 
indicating a possible nexus between service and the claimed 
disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  As service and 
post-service medical records provide no basis to grant the 
above claim, and indeed provide highly probative evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
highly probative evidence against the veteran's claim 
outweighs the veteran's lay assertion of a nexus to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice 
should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in November 2006 apprised the 
veteran of the information and evidence necessary to 
establish his claims for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a head injury is denied.

Service connection for a psychiatric disorder claimed as 
manic depression secondary to a head injury is denied.

Service connection for a low back injury is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


